Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 10/11/2019 was received and is being considered by the examiner. 

Drawings
The drawings submitted on 10/11/2019 were received and are accepted by the examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 20180096081) in view of Chung et al. (U.S. 9178253).

With respect to claim 1, Jeong discloses a battery pack for a vehicle ([0002)], the battery pack comprising:
a plurality of battery modules (C), and
a liquid cooling circuit (4 – heat exchanger) in thermal contact with the battery modules, the liquid cooling circuit comprising:
a bypass tube (170) having an inlet opening (171) at a highest point of the liquid cooling circuit in the vertical direction [(0120]) and an outlet opening (172) within the liquid cooling circuit at a lower point of the liquid cooling circuit ([0120]).
Jeong does not disclose that the plurality of battery modules are arranger in two different levels from among a plurality of levels of the battery pack, wherein the adjacent levels are adjacent in a vertical direction. 
Chung discloses a cooling system for a battery pack in vehicles (Col 2, L 10-11) and teaches in Fig. 1 that battery modules (10) can be mounted in two vertical levels (30 and 40) for cooling means (Col 4, L 6-11). Chung further teaches that cooling the batteries in a vertical direction uniformly distributes the coolant flowing in flow channels defined between battery cells, thereby removing heat accumulation (Col 2, L 48-56). 


With respect to claim 2, modified Jeong discloses a liquid cooling circuit for vertically stacked battery modules as disclosed above, and further discloses that the cooling circuit comprises a cooling tube (150 outlet header), wherein the outlet of the bypass tube (172) is in the cooling tube ([0120]). In the case where the arrangement of the battery modules is modified to the vertical orientation previously taught in the rejection of claim 1 by Chung, the outlet opening (172) of bypass tube (170) would be in the cooling tube (150) at the lowest level of the battery pack. 


    PNG
    media_image1.png
    195
    110
    media_image1.png
    Greyscale
With respect to claims 4 and 5, modified Jeong discloses a liquid cooling circuit with a bypass tube connecting vertically adjacent levels of battery modules in a battery pack along with a cooling tube. However, modified Jeong does not specifically disclose the ratio of the cross-sectional size of the outlet opening of the bypass tube with respects to the cooling tube, is between 1:2 to 1:10, or more specifically 1:3 to 1:5. Modified Jeong does teach in Fig. 4 (below) 
Therefore it would have been obvious to one having ordinary skill in the art at the time that the application was filed to have ratio between the opening of the outlet of the bypass tube and the opening of the cooling tube to be between 1:2 to 1:10, or more specifically 1:3 to 1:5 in order to appropriately fit the design and not impede fluid flow or thermal performance. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 20180096081) in view of Chung et al. (U.S. 9178253) as applied to claims 1-2 and 4-5 above, and further in view of Schwarzkopf (FR 3005901).

With respect to claim 3, modified Jeong discloses a liquid cooling circuit with vertical adjacent levels of a battery pack that comprises a bypass tube (170), but does not disclose that the cooling circuit further comprises a connection tube, wherein the bypass tube passes through an interior of the connection tube.
Schwarzkopf discloses a vehicle coolant ([abstract]) and teaches in Fig. 6 that the coolant system (37 – heat exchanger/recovery device) comprising a bypass tube (137 – inner tube) and a connection tube (138 – outer tube) ([0010]). Schwarzkopf further teaches that the use of concentric bypass and connection tubes is advantageous within the narrow vehicle body ([0007]).
. 
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al. (KR 20180096081) in view of Chung et al. (U.S. 9178253) as applied to claims 1-2 and 4-5 , and further in view of Kim et al. (U.S. 20180241102).

With respect to claim 6, modified Jeong discloses a carrier plate (98) to be mounted on two levels of the battery pack wherein at least one of the battery modules (C) is arranged on the carrier plate (98) ([0171]), that the liquid cooling system further comprises a coolant recipient (110 – inlet header) ([01674]), and that the inlet opening of the bypass tube (171) is at the coolant recipient (110) (Fig. 1), but does not disclose that the carrier plate comprises an integral cooling channel wherein the coolant recipient is connected to outlet openings of the integral cooling channel structure of the carrier plate. 
Kim discloses a cooling system for a battery pack ([abstract]), and teaches that carrier plate (124 cooling plate) comprises an integral cooling channel (230 – flow channel) wherein the coolant recipient (154a – fourth refrigerant pipe) is connected to outlet openings (201 first conduit) of the integral cooling channel (230) of the carrier plate (124) ([0165] – [0166]). Kim further teaches that this arrangement allows for refrigerant to be introduced to the cooling channel (230) and perform cooling on the carrier plate (124) ([0167]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to include carrier plates comprising an integral cooling channel and cooling 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727